                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


VENG UNG., et al.,

                      Plaintiffs,
       v.                                           Civil Action 2:18-cv-1479
                                                    Judge James L. Graham
                                                    Magistrate Judge Kimberly A. Jolson

COLUMBUS EXTEND-A-SUITES, et al.,

                      Defendants.

                           REPORT AND RECOMMENDATION

       This is an action for damages incurred by Counterclaim Defendants Columbus Extend-A-

Suites (“Extend-A-Suites”) against Plaintiffs Veng Ung and 1219 Holdings (collectively, “the Ung

Parties”). 1 The Undersigned was assigned to issue a report and recommendation on Extend-A-

Suites’ and Nikon Capital LLC’s (“Nikon Capital”) Motion for Default Judgment, (Doc. 11).

(Doc. 14). The Undersigned directed the parties to submit summary judgment briefs regarding

Extend-A-Suites’ and Nikon Capital’s counterclaims against the Ung Parties. (Doc. 19). For the

reasons below, it is RECOMMENDED that Defendants’ Motion for Default Judgment (Doc. 11)

and Extend-A-Suites’ and Nikon Capital’s Motion for Summary Judgment (Doc. 22) be

GRANTED in the amount of $1,076,835.07.

I.     BACKGROUND

       This action arises out of a commercial lease gone wrong. Plaintiff Veng Ung is the sole

member of Plaintiff 1219 Holdings, LLC. (Doc. 6, ¶ 1). Defendant Extend-A-Suites owns

commercial property located at 887 Morse Road in Columbus, Ohio (the “Property”), and


       1
        Because Defendant Sterling Resource Management, Inc. was terminated on July 2, 2019,
(Doc. 15), and did not file counterclaims against the Ung Parties, it is no longer a party to this
action.
Defendant Nikon Capital, LLC is Extend-A-Suites’ sole member. (Id., ¶ 2). On October 13, 2017,

the Ung Parties entered into a nine-month commercial lease (the “Lease”) with Extend-A-Suites,

running from November 1, 2017 to July 31, 2018. (Id., ¶ 9). The Ung Parties also paid $63,000.00

for an option to purchase the Property. (Id., ¶ 8). And, in connection with the Lease, the Ung

Parties purchased securities from Nikon Capital, from which Extend-A-Suites could collect unpaid

rent and expenses. (Id., ¶ 7).

       The Ung Parties defaulted on their rent in March 2018. (Doc. 7, ¶ 16). On March 16, 2018,

Extend-A-Suites terminated the lease by letter and took immediate possession of the Property

pursuant to the terms of the Lease. (Id., ¶¶ 17, 18). The Ung Parties subsequently filed suit against

Extend-A-Suites, Nikon Capital, and Sterling Resource Management, Inc., for wrongful eviction.

(Doc. 6). Broadly speaking, the Ung Parties allege that Extend-A-Suites improperly evicted them

and therefore seek a return of their investment with Nikon Capital. (See generally Doc. 6).

       Defendants, in their Answer, assert that they already applied the Ung Parties’ investment

to the unpaid Lease obligations, but that additional money is owed. (Doc. 7, ¶ 12). Also, in their

Answer, Extend-A-Suites and Nikon Capital brought counterclaims against the Ung Parties. (Id.

at 13–17). Their counterclaims fall into two general categories: (1) breach of the Lease; and (2)

tortious interference with a contract. (See id.). As for the first, Extend-A-Suites seeks $525,835.07

for past-due rent, late fees, expenses, taxes, and attorney’s fees owed under the Lease. (See

generally Doc. 22 at 8). As for the second, Extend-A-Suites alleges that the Ung Parties interfered

with its attempts to sell the Property, resulting in damages of $551,000.00. (Id.).

       Procedurally speaking, this matter has been largely stagnant. Defendants removed this

case in November 2018, and the Ung Parties have not responded to the counterclaims or otherwise

appeared. On January 18, 2019, the Clerk entered default against the Ung Parties. (Doc. 10).



                                                 2
Defendants Extend-A-Suites, Nikon Capital, and Sterling Resource Management, Inc., then filed

a Motion for Default Judgment. (Doc. 11). In July 2019, Judge Graham dismissed all claims

against Defendants for want of prosecution. (See Docs. 15, 16).

       In August 2019, Extend-A-Suites and Nikon Capital notified the Court that they

nevertheless intended to pursue their counterclaims against the Ung Parties.            (Doc. 18).

Accordingly, the Undersigned directed the parties to file summary judgment briefing on these

counterclaims. (Doc. 19). Extend-A-Suites and Nikon Capital filed their Motion on October 11,

2019 (Doc. 22), but the Ung Parties failed to respond. This matter is therefore ripe for resolution.

II.    LEGAL STANDARDS

       Rule 55(b)(2) governs all cases in which a court enters a default judgment. Zuffa, L.L.C.

v. Holtsberry, No. 3:12-cv-1191, 2013 WL 183861, at *2 (N.D. Ohio Jan. 17, 2013). Under the

Rule, “the defendant is considered to have admitted all of the well-pleaded allegations in the

complaint with the exception of the amount of damages owed.” Summa W. Reserve Hosp. v.

AssureCare, No. 5:11 CV 1393, 2012 WL 1361608, at *1 (N.D. Ohio Apr. 19, 2012) (citations

omitted). “Therefore, in order to enter default judgment, the Court must determine the amount of

damages.” Id. To do so, it may hold an evidentiary hearing or determine the amount by affidavit

or documentary evidence. Id. (citing Fed. R. Civ. P. 55(b)). An evidentiary hearing is not required

“‘if sufficient evidence is submitted to support the request for damages or if the amount claimed

is one capable of ascertainment from definite figures in the documentary evidence or affidavits.’”

Ayers v. Receivables Performance Mgmt., LLC, No. 2:15-cv-12082, 2016 WL 5402962, at *3

(E.D. Mich. Sept. 28, 2016) (quoting Joe Hand Promotions, Inc. v. Yakubets, 3 F. Supp. 3d 261,

271 n.8 (E.D. Pa. 2014)); see also Servpro Indus., Inc. v. Santoro & Sons Enter., Inc., No. 3:15-

cv-00608, 2017 WL 1331434, at *1 (M.D. Tenn. Apr. 11, 2017) (holding that a hearing is not



                                                 3
required if moving party submits uncontested, sworn affidavits sufficient to establish damages

amount).

       As for summary judgment, it is appropriate when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

The party seeking summary judgment bears the initial “responsibility of informing the district

court of the basis for its motion, and identifying those portions” of the record that demonstrate “the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

The burden then shifts to the nonmoving party to “set forth specific facts showing that there is a

genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

       Relevant here, “‘Rule 56 does not allow district courts to automatically grant summary

judgment on a claim simply because the summary judgment motion … is unopposed.’” J&J Sports

Prod., Inc. v. Tonita Rest., LLC, No. 5:13-CV-382-REW, 2015 WL 9462975, at *1 n.5 (E.D. Ky.

Dec. 28, 2015) (quoting Jackson v. Fed. Express, 766 F.3d 189, 194 (2d Cir. 2014)). Rather, the

Court is obligated to “‘ensure that each statement of material fact is supported by record evidence

sufficient to satisfy the movant’s burden of production even if the statement is unopposed . . . .’”

Id. At the same time, however, the court “is not required to conduct its own probing investigation

of the record to discover an issue of material fact when a summary judgment motion is unopposed.”

Metropolitan Life Ins. Co. v. Darkow, No. 5:09CV02482, 2010 WL 3002032, at *3 (N.D. Ohio

July 30, 2010) (citing Guarino v. Brookfield Twp. Tr., 980 F.2d 399, 407 (6th Cir. 1992)). Said

differently, the Court must “‘carefully review the legitimacy of such an unresponded-to motion,

even as it refrains from actively pursuing advocacy . . . for a silent party.’” Id.




                                                  4
III.   DISCUSSION

       Extend-A-Suites and Nikon Capital, in accordance with Rule 55 of the Federal Rules of

Civil Procedure submitted evidence supporting their request for damages. (See Doc. 22-1–Doc.

22-27). While both Extend-A-Suites and Nikon Capital brought counterclaims against the Ung

Parties, damages are owed only to Extend-A-Suites, as the lessor and owner of the Property. Upon

entry of judgment in Extend-A-Suites’ favor, Nikon Capital will dismiss its counterclaims. (See

Doc. 22 at 2 n.2).

       As noted, the counterclaims fall into two categories—damages arising under the lease and

damages for tortious interference with a contract. The Undersigned will discuss both categories

of damages.

       A. Damages Arising under the Lease

       Turning first to Extend-A-Suites’ request for damages incurred under the Lease, the Ung

Parties agreed to pay rent, taxes, and expenses from November 1, 2017, to July 31, 2018. (Doc.

22-2, § 3.01). The Ung Parties, however, failed to pay taxes or expenses and defaulted on their

rent payments in March 2018. (Doc. 22 at 4; Doc. 7, ¶ 32).

       Consequently, Extend-A-Suites seeks to recover damages for unpaid Lease obligations.

(See generally Doc. 22).

               1.      Monthly Rent and Late Fees

       To start, Extend-A-Suites seeks to recover $150,000.00 in unpaid monthly rent and

$150,000.00 in unpaid late fees. (Id. at 5).

       The Ung Parties agreed to pay $30,000.00 per month in rent or the aggregate sum of

$270,000.00 for the full term of the Lease. (Doc. 22-2, § 3.01). Failure to pay rent resulted in a

late charge in the amount of one month’s rent. (Id., §§ 3.01, 3.03). And, rent that remained unpaid



                                                5
for more than 30 days accrued interest at a rate of 18% per annum. (Id.).

       As noted, the Ung Parties failed to pay rent beginning in March 2018. (Doc. 7, ¶ 16).

Extend-A-Suites therefore seeks to recover $300,000.00 in damages for past-due rent, late fees,

and interest. (Doc. 22 at 5). Having reviewed the relevant Lease provisions, the Undersigned

finds that Extend-A-Suites is entitled to these damages.

               2.      Taxes

       Next, Extend-A-Suites seeks to recover damages for unpaid taxes, including excise taxes,

sales taxes, and real estate taxes. (Doc. 22 at 5–6).

       First, Extend-A-Suites seeks $26,807.69 in excise taxes and $23,417.30 in sales taxes, both

pro-rated through March 16, 2018, when it terminated the Lease. (See id.). Under Section 6.01(c)

of the Lease, the Ung Parties agreed to pay all taxes and charges imposed upon the conduct of their

business in the Property and all property taxes imposed upon its fixtures, equipment, and other

personal property. (Doc. 22-2, § 6.01(c)). In support, Extend-A-Suites provides copies of City of

Columbus Hotel/Motel Monthly Return of Hotel Tax (“H-1”) forms documenting excise and sales

taxes owed on the Property during the term of the Lease. (Doc. 22-6). The Undersigned has

inspected these forms and finds that they support Extend-A-Suites’ request for $26,807.69 in

excise taxes and $23,417.30 in sales taxes.

       Second, Extend-A-Suites seeks $23,151.00 in real estate taxes, prorated through mid-

March. (Doc. 22 at 6). Under Section 6.01(a) of the Lease, the Ung Parties were obligated to pay

an amount equal to 1/12th of the annual real property taxes for the Property. (Doc. 22-2, § 6.01(a)).

To support its request, Extend-A-Suites provides copies of Franklin County real estate taxes owed

for the second half of 2017, as well as a delinquent real estate tax notice issued to Extend-A-Suites.

(Doc. 22-7). Upon review, the Undersigned concludes that Extend-A-Suites’ documentation



                                                  6
supports its request for $23,151.00 in real estate taxes.

                  3.    Expenses

       Extend-A-Suites also seeks damages for unpaid expenses. (Doc. 22 at 6). The Ung Parties

entered into a “triple net” lease with Extend-A-Suites meaning that they agreed to pay all property-

related expenses, including, for example, utilities, maintenance, alterations, and improvements.

(Doc. 22-2, § 3.05).

       First, Extend-A-Suites requests $53,642.46 in unpaid utility services, prorated through the

date it terminated the Lease. (Doc. 22 at 6). It provides the following breakdown of expenses and

supporting documentation for the relevant Lease term:

           •      phone services: $4,125.60
                     o Chase Bank statements detailing Extend-A-Suites’ payments to AT&T
                          (Doc. 22-9)
           •      water /sewer services: $10,954.27
                     o copy of Extend-A-Suites’ check to the City of Columbus for sewer/water
                          services (Doc. 22-10);
           •      Gas: $2,232.00
                     o Columbia Gas invoices (Doc. 22-12)
           •      Cable/Data: $4,805.44
                     o payment confirmations documenting Extend-A-Suites’ payments to
                          DIRECTTV (Doc. 22-13)

(Doc. 22 at 6).

       Second, Extend-A-Suites seeks $81,644.12 in unpaid “triple net” expenses. (Doc. 22 at 6–

7). It provides the following breakdown of expenses and supporting documentation for the

relevant Lease term:

           •      Abco Fire Protection Services: $6,984.33
                     o Chase Bank statements documenting Extend-A-Suites’ payments to Abco
                        Fire Protection (Doc. 22-9)
           •      Acculock: $2,174.95
                     o Chase Bank statements and Acculock invoices detailing Extend-A-Suites’
                        payments to Acculock, a hotel/motel lock parts and repair company (Doc.
                        22-9; Doc. 22-14)
           •      AVM Enterprises: $6,048.98

                                                  7
                  o Chase Bank statements and AVM Enterprises invoices for miscellaneous
                     hotel supplies, including, for example, box spring covers, shampoo bottles,
                     plastic cups, towels, sheets, and other common hotel supplies (Doc. 22-9;
                     Doc. 22-15)
           • Benrich Service Company: $756.27
                  o invoices for various services, including, for example, boiler maintenance in
                     January 2018 (Doc. 22-16)
           • Booking.com: $3,639.29
                  o Chase Bank statements documenting Extend-A-Suites’ payments to
                     booking.com (Doc. 22-9)
           • Easy Ice: $468.70
                  o Chase Bank statements detailing Extend a Suites’ payments to Easy Ice
                     (Doc. 22-9)
           • Ethostream: $1,687.50
                  o invoices for data streaming services (Doc. 22-17)
           • Expedia: $3,297.43
                  o Chase Bank statements detailing Extend-A-Suites’ payments to Expedia
                     (Doc. 22-9)
           • Guardians Security: $14,206.50
                  o invoices for security services (Doc. 22-18)
           • KMC Snow and Ice Management: $16,175.00
                  o invoices for salting and snow removal services on the Property (Doc. 22-9)
           • Ohio Exterminating Co.: $2,000.64
                  o invoices for extermination services (Doc. 22-27)
           • Oracle Elevator Company: $1,573.60
                  o invoices for maintenance and repair services (Doc. 22-20)
           • Ohio Board of Workers’ Compensation: $3,147.41
                  o invoices for relevant policy period (Doc. 22-21)
           • Patrol Services International: $8,668.80
                  o invoices for security services (Doc. 22-22)
           • Personnel Concepts: $329.84
                  o invoices for miscellaneous compliance services and products
           • PTAC USA: $5,424.00
                  o invoice for air conditioner (Doc. 22-24)
           • Republic Services: $1,035.88
                  o payment confirmation to Republic Services for waste disposal and trash
                     removal services (Doc. 22-25)
           • RichRooms.com: $4,025.00
                  o purchase agreement with RichRooms.com for 30 televisions and shipping
                     costs (Doc. 22-26)
(Doc. 22 at 6–7).

   Upon review, the Undersigned is satisfied with Extend-A-Suites’ documentation and

concludes that it supports a damages award of $53,642.46 for unpaid utility expenses and


                                               8
$81,644.12 for “triple net” expenses.

               4.      Attorneys’ Fees

       Finally, Extend-A-Suites seeks $17,172.50 in attorneys’ fees. (Doc. 22 at 5). The Lease

provides for attorneys’ fees in the event of default:

       In the event the Landlord should consult with or employ the services of legal
       counsel or bring suit against Tenant for any default or enforcement of any terms of
       this Lease, Tenant shall be liable for all such reasonable attorneys’ fees and
       litigation costs incurred by Landlord and the same shall be recoverable against
       Tenant in addition to all other amounts that Landlord may recover.

(Doc. 22-2 § 13.02(e)).

       Extend-A-Suites moves to recover attorneys’ fees through September 2019. (Doc. 22 at

5). In support, it attaches billing records from October 2018 to September 2019 showing a total

of 127.10 hours billed at an hourly rate between $125.00 to $325.00. (Doc. 22-5). Based on these

bills, it seeks to recover a total of $17,172.50 in attorneys’ fees. (Doc. 22 at 5). The Undersigned

finds these fees reasonable, and upon review of the terms of the Lease and the provided billing

documents, concludes that Extend-A-Suites has supported its damages request of $17,172.50 in

attorneys’ fees.

       B. Tortious Interference Damages

       In addition to damages resulting from breach of the Lease, Extend-A-Suites seeks damages

for tortious interference with a contract. (Doc. 22 at 7–8). Generally speaking, it alleges that it

attempted to sell the Property to a third party following the Ung Parties’ default, but the Ung

Parties threatened the potential buyer with litigation, thereby tarnishing the deal. (See id.).

       To recover damages for tortious interference with a contract, the movant must establish:

(1) the existence of a contract; (2) the wrongdoer’s knowledge of the contract; (3) the wrongdoer’s

intentional procurement of the contract’s breach; (4) the lack of justification; and (5) resulting



                                                  9
damages. Fred Siegel Co., L.P.A. v. Arter & Hadden, 85 Ohio St.3d 171, 707 N.E.2d 853 (1999).

       Here, the first three elements are satisfied. As for the first, the existence of a contract,

Extend-A-Suites entered into a real estate purchase contract (the “Purchase Agreement”) for

$2,351,000 with the Lodge on Tara Blvd, LLC (the “Buyer”) in August 2018. (Doc. 7, ¶ 40). In

support, Extend-A-Suites attaches a copy of the Purchase Agreement. (Doc. 22-3). And, with

regard to the second and third elements, the wrongdoer’s knowledge of the contract and intentional

conduct, Extend-A-Suites alleges that, the Ung Parties, upon learning of the Purchase Agreement,

“contacted the Buyer and threatened it with litigation alleging [he] had an interest in the Property.”

(Doc. 7, ¶ 42). Because the Ung Parties are in default, these allegations have been deemed

admitted. See Summa W. Reserve Hosp., 2012 WL 1361608, at *1.

       As for the fourth element, lack of justification, courts applying Ohio law balance the

following:

       (1) the nature of the actor’s conduct, (2) the actor’s motive, (3) the interests of the
           party with whom the actor has interfered, (4) the interests sought to be advanced
           by the actor, (5) the social interests of protecting the freedom of contracting and
           the interference with such, (6) the proximity or remoteness of the actor’s
           conduct to the interference, and (7) the relations between the parties.

Super Sulky, Inc. v. U.S. Trotting Ass’n, 174 F.3d 733, 742 (6th Cir. 1999) (interpreting Ohio law).

The nature of the actor’s conduct is the primary factor that courts should consider. Id.

       Here, based on the nature of the Ung Parties’ conduct, the Undersigned concludes that his

actions were unjustified. Extend-A-Suites had not only a right but a duty to mitigate damages

incurred under the Lease. And, it did so by timely entering into a lucrative deal mere months after

terminating the Lease with the Ung Parties. (Doc. 7, ¶ 40). Yet the Ung Parties intentionally

interfered with this deal by threatening litigation, and consequently, the Buyer reasonably

backpedaled its offer. The Undersigned can think of no justifiable reason for this conduct, and the



                                                 10
Ung Parties have not provided one. Indeed, the Ung Parties’ belief that they were wrongly evicted

does not change the fact of their breach and does not justify their tortious interference with Extend-

A-Suite’s Purchase Agreement. Accordingly, the Undersigned concludes that the Ung Parties’

conduct was outside of the bounds of the parties’ previous business relationship and demonstrated

a “motive to interfere with [Extend-A-Suite]’s business relations” in a way that was “no longer

merely incidental to the breach” of the lease. Kehoe Component Sales Inc. v. Best Lighting Prod.,

Inc., 796 F.3d 576, 595 (6th Cir. 2015).

       Finally, Extend-A-Suites has also established damages resulting from the Ung Parties’

conduct. Following the Ung Parties’ threat of litigation, the Buyer “amended its offer” and would

agree to enter only into a lesser-valued land installment contract for $1,800,000, “due to the risk

of possible legal action.” (Doc. 22 at 8). Consequently, the contract’s value dropped from

$2,351,000 to $1,800,000 following the Ung Parties’ conduct, and Extend-A-Suites therefore

seeks $551,000 to recover the difference. (Id.).

       In light of the above, the Undersigned concludes that Extend-A-Suites has established its

counterclaim for tortious interference and, as a result, is entitled to $551,000 in damages.

IV.    CONCLUSION

       For the above reasons, the Undersigned RECOMMENDS granting Defendants’ Motion

for Default Judgment (Doc. 11) and Extend-A-Suites’ and Nikon Capital’s Motion for Summary

Judgment in the amount of $1,076,835.07.

V.     PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting



                                                   11
authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions.               28

U.S.C. 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



       IT IS SO ORDERED.



Date: November 26, 2019                             /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                               12
